     Case 2:20-cv-02495-FLA-KS Document 23 Filed 04/19/21 Page 1 of 2 Page ID #:186




1                                                                 JS-6
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11
12    MARIA BARAJAS,                  )        Case No. 2:20-cv-02495-FLA (KSx)
                                      )
13                                    )
                         Plaintiff,   )        (Removed from Los Angeles County
14                                    )
                                      )        Superior Court – Case No. 19STCV42587)
15            v.
                                      )
16    JO-ANN STORES, LLC, and Does 1 ))        ORDER GRANTING STIPULATION
      through 50, inclusive,          )        TO REMAND TO LOS ANGELES
17                                    )        SUPERIOR COURT [DKT. 19]
18                       Defendants.  )

19
20
21
22
23
24
25
26
27
28


                                           1
     Case 2:20-cv-02495-FLA-KS Document 23 Filed 04/19/21 Page 2 of 2 Page ID #:187




1                                           ORDER
2          The court, having considered the parties’ Stipulation to Remand to the Los
3    Angeles Superior Court (Dkt. 19) and the facts recited therein, and good cause
4    appearing, hereby orders as follows:
5          1.    The Stipulation to Remand is GRANTED as a result of the addition of
6                defendant H&M Services, Inc., a California citizen, to the action, and
7                the defeat of complete diversity jurisdiction as a result;
8          2.    Case number 2:20-cv-02495-FLA (KSx) is hereby remanded
9                forthwith to the Los Angeles Superior Court (Case No.
10               19STCV42587); and
11         3.    The parties shall bear their own costs, expenses, and attorney’s fees
12               incurred in filing and responding to the Notice of Removal (Dkt. 1)
13               and in connection with the remand of this action.
14
15      IT IS SO ORDERED.
16
17   Dated: April 19, 2021                  _______________________________
18                                          FERNANDO L. AENLLE-ROCHA
                                            United States District Judge
19
20
21
22
23
24
25
26
27
28


                                              2
